PER CURIAM:
Derek W. Martin petitions for a writ of mandamus, alleging the district court has *505unduly delayed in acting because it has not entered a final order disposing of his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act upon his § 2255 motion. Our review of the record reveals that the district court has dismissed Martin’s § 2255 motion. Accordingly, although we grant Martin’s motion to proceed in forma pauperis, we deny his mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED